Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 01/29/2020.
Claims 1-10 are under examination.
The Information Disclosure Statements filed on 01/29/2020 has been entered and considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings filed on 01/29/2020 are not accepted since the low quality of the drawings and blurry images.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to abstract idea without significantly more. Claims 1-10 recite methods of authorizing an approval process/node for a user which are methods of organizing human activity. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims do not amount to significantly more than underlying abstract idea of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoeda et al. (US 2016/0140464 A1) and Morinville (US 2009/0182607 A1).
Regarding claim 1, Tomoeda et al. discloses A method for authorizing an approval process for a user, comprising: selecting a user in a system [fig. 14D, shows a person-based individual control list, par. 0181, “This process generates a person-based individual control list 510 for the individual control shown in FIG. 14(d), which is required to be done manually. The person-based individual control list 510 shows that the validity (appropriateness of business operation) and the authority (authority over business operation) of the applied event (meeting) need to be confirmed by the business operation manager. Furthermore, the person-based individual control list 510 shows that if the validity and the authority of the applied event (meeting) are confirmed, the validity of the information management needs to be confirmed by the information manager”]; 5and displaying current usage permission states of the selected user with respect to the approval process [fig. 15C, shows a person-based approval WF].
Tomoeda et al. does not explicitly disclose displaying all approval processes in the system, and displaying current usage permission states of the selected user with respect to the approval processes; and authorizing a usage permission of the approval process to the selected user.
However Morinville teaches displaying all approval processes in the system, and displaying current usage permission states of the selected user with respect to the approval processes [see fig. 7, par. 0077, “A preferred embodiment of the present invention employs approval matrices to identify the roles which need to be selected for participation in a particular business process. The purpose of the Approval Matrix is to define the participating roles for the business process (possibly based upon one or more conditions relating to the business process) so that the positions corresponding to these roles can be identified. These positions can then be contacted to obtain their participation”, par. 0078-84, different processes]; and authorizing a usage permission of the approval process to the selected user [par. 0107, “The system's management control center allows companies to add and remove access and approvers simply by point and click linking of roles to business processes”, par. 0099].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process [Morinville: abs.].
Regarding claim 2, the rejection of claim 1 is incorporated.
Tomoeda et al. further discloses wherein if two or more approval processes belong to the same form, only the usage 10permission of one approval process can be authorized to one user [par. 0154, “The control section 21 then executes a process for optimizing the approval WF (step S7-5). More specifically, the approval WF merging section 214 of the control section 21 determines the common person authorized for execution, while taking into consideration the order relation of high order and low order in each individual control. If the common person authorized for execution can be set without violating the approval rules, the approval WF merging section 214 integrates the approval workflows. In this manner, the approval WF merging section 214 integrates the execution authorities in the task-based approval workflow and creates a person-based approval workflow”].
Regarding claim 3, the rejection of claim 1 is incorporated.
Morinville further teaches wherein said user comprises one or more types of a role, a user, an employee, and a group/class, said role is an independent individual not a group/class [par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0039, “workgroup or project of the user”], and during the same period, one role can only be related [par. 0075, “only a single person satisfies the selected role”], while one user is related to one or more 15roles; and the user obtains permissions of the related role [abs, “defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 5, Tomoeda et al. discloses A method for authorizing an approval node for a user, comprising: selecting a user in a system [fig. 14D, shows a person-based individual control list, par. 0181, “This process generates a person-based individual control list 510 for the individual control shown in FIG. 14(d), which is required to be done manually. The person-based individual control list 510 shows that the validity (appropriateness of business operation) and the authority (authority over business operation) of the applied event (meeting) need to be confirmed by the business operation manager. Furthermore, the person-based individual control list 510 shows that if the validity and the authority of the applied event (meeting) are confirmed, the validity of the information management needs to be confirmed by the information manager”]; 5 and displaying current approval permission states of the selected user with respect to the approval node [fig. 15C, shows a person-based approval WF].
Tomoeda et al. does not explicitly disclose displaying all approval nodes of all approval processes in the system, and displaying current approval permission states of the selected user with respect to the approval nodes; and 25authorizing an approval permission of the approval node to the selected user.
However Morinville teaches displaying all approval nodes of all approval processes in the system, and displaying current approval permission states of the selected user with respect to the approval nodes [see fig. 7, par. 0077, “A preferred embodiment of the present invention employs approval matrices to identify the roles which need to be selected for participation in a particular business process. The purpose of the Approval Matrix is to define the participating roles for the business process (possibly based upon one or more conditions relating to the business process) so that the positions corresponding to these roles can be identified. These positions can then be contacted to obtain their participation”, par. 0078-84, different processes]; and 25authorizing an approval permission of the approval node to the selected user [par. 0107, “The system's management control center allows companies to add and remove access and approvers simply by point and click linking of roles to business processes”, par. 0099].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process [Morinville: abs.].
Regarding claim 6, the rejection of claim 5 is incorporated.
Morinville further teaches authorizing, to the selected user, viewing and/or modification permissions of a form field/field value of a form corresponding to an approval process in which the approval node is located [par. 0079, “A trip point is a condition which can affect the approvers/participants which are identified in connection with a business process”, par. 0080, “Trip points may comprise a variety of different data types. For example, they may comprise quantities, prices, the number of days between two dates, shipping methods, reasons for requests, status of concurrent requests in the business process, or administrator defined conditions. In a preferred embodiment, the trip points are configured according to the following rules: every request process has a trip point matrix; trip points can be null, but they are still needed so they can be changed on the fly; a trip point is inactive if the trip value is null; a trip point is active if the trip value is not null; and a trip point can be set to greater than, less than, or equal to the trip value”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an [Morinville: abs.].
Regarding claim 7, the rejection of claim 5 is incorporated.
Morinville further teaches wherein said user comprises one or more types of a role, a user, an employee, and a group/class, said role is an independent individual not a group/class [par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0039, “workgroup or project of the user”], and during the same period, one role can only be related to a unique user [par. 0075, “only a single person satisfies the selected role”], while one user is related to one or more 15roles; and the user obtains permissions of the related role [abs, “defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 8, the rejection of claim 7 is incorporated.
Morinville further teaches when said user is transferred from a post, the user's relation to the original role is canceled, and the user is related to a new role [par. 0008, “When an employee is hired, promoted, transferred or leaves the company, a cascade of manual changes must be made in every affected application”, par. 0010, “If management finds it necessary to change a specific business process, the people who can access the business process, or the people who approve the process can be changed”, par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0042, “Each position has an associated role which is used to control access to business processes and information. (In some embodiments, there may be more than one role associated with each position.) The role is also used as the basis for identifying employees, contingent workers, vendors and partners for collaboration during business processes”, par. 0069, “The purpose of automated signature looping is to identify the right participants in a business process (e.g., a request) without the need to manually maintain participant lists. The appropriate participants in the process can then view information associated with the process. This eliminates the need to administer IT accounts (database access and approver accounts) as new participants are brought into the company, moved around or otherwise changed”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process [Morinville: abs.].
Regarding claim 9, Tomoeda et al. discloses A method for authorizing an approval node for a user, comprising: selecting a user in a system, said user being a department supervisor [fig. 14D, shows a person-based individual control list, par. 0181, “This process generates a person-based individual control list 510 for the individual control shown in FIG. 14(d), which is required to be done manually. The person-based individual control list 510 shows that the validity (appropriateness of business operation) and the authority (authority over business operation) of the applied event (meeting) need to be confirmed by the business operation manager. Furthermore, the person-based individual control list 510 shows that if the validity and the authority of the applied event (meeting) are confirmed, the validity of the information management needs to be confirmed by the information manager”]; 5 and displaying 15current approval permission states of the department supervisor with respect to the approval nodes [fig. 15C, shows a person-based approval WF].
A method for authorizing an approval node for a user, comprising: selecting a user in a system, said user being a department supervisor; displaying all approval nodes of all approval processes in the system, and displaying 15current approval permission states of the department supervisor with respect to the approval nodes; and authorizing an approval permission of the approval node to the selected department supervisor.  


Tomoeda et al. does not explicitly disclose displaying all approval nodes of all approval processes in the system, and displaying 15current approval permission states of the department supervisor with respect to the approval nodes; and authorizing an approval permission of the approval node to the selected department supervisor.
However Morinville teaches displaying all approval nodes of all approval processes in the system, and displaying 15current approval permission states of the department supervisor with respect to the approval nodes [see fig. 7, par. 0077, “A preferred embodiment of the present invention employs approval matrices to identify the roles which need to be selected for participation in a particular business process. The purpose of the Approval Matrix is to define the participating roles for the business process (possibly based upon one or more conditions relating to the business process) so that the positions corresponding to these roles can be identified. These positions can then be contacted to obtain their participation”, par. 0078-84, different processes]; and authorizing an approval permission of the approval node to the selected department supervisor [par. 0107, “The system's management control center allows companies to add and remove access and approvers simply by point and click linking of roles to business processes”, par. 0099, par. 0070, manager].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an [Morinville: abs.].
Regarding claim 10, the rejection of claim 9 is incorporated.
Morinville further teaches authorizing, to the selected department supervisor, viewing and/or modification permissions of a form field/field value of a form corresponding to an approval process in which the approval node is located [par. 0079, “A trip point is a condition which can affect the approvers/participants which are identified in connection with a business process”, par. 0080, “Trip points may comprise a variety of different data types. For example, they may comprise quantities, prices, the number of days between two dates, shipping methods, reasons for requests, status of concurrent requests in the business process, or administrator defined conditions. In a preferred embodiment, the trip points are configured according to the following rules: every request process has a trip point matrix; trip points can be null, but they are still needed so they can be changed on the fly; a trip point is inactive if the trip value is null; a trip point is active if the trip value is not null; and a trip point can be set to greater than, less than, or equal to the trip value”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Tomoeda et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoeda et al. (US 2016/0140464 A1) and Morinville (US 2009/0182607 A1) as applied to claims 1-3 and 5-10 above, and further in view of Sullivan et al. (US 2017/0236084 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Tomoeda et al. and Morinville discloses selecting a user in a system and authorizing a usage permission of the approval process to the selected user.
They do not explicitly disclose after one user is selected, an authorization operator that most recently authorizes usage permissions of approval processes to the selected user and an authorization time are displayed, respectively.
However Sullivan et al. teaches after one user is selected, an authorization operator that most recently authorizes usage permissions of approval processes to the selected user and an authorization time are displayed, respectively [par. 0065, “By using a custom transaction type, payroll journal, the ERP system can incorporate a specific workflow and notifications associated with the payroll journal to ensure the appropriate reviews, verifications and approvals are performed (and an audit trail of such kept for future reference/audits/etc.) that are triggered upon the initial creation of each payroll journal transaction. In creating this example custom transaction, a user may define the custom transaction name and additional transaction parameters such as transaction numbering sequence that would begin with the prefix ‘PJ’ and start at transaction number 0001; add common fields such as date, created by, description of purpose (e.g., ‘Payroll for June 2013’), etc… define the approval workflow such as approval by a manager, heads of the impacted departments, and other multiple levels of approval”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sullivan et al. into the teaching of Tomoeda et al. and Morinville with the motivation t0 have an audit trail of such kept for future reference/audits/etc. as taught by Sullivan et al. [Sullivan et al.: par. 0065].


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 7117165 B1		Operating Resource Management System
US 8949855 B2		Consistent Interface For Address Snapshot And Approval Process Definition
US 20110321154 A1		SYSTEMS AND METHODS FOR GENERATING CONSTRAINTS FOR USE IN ACCESS CONTROL
US 20130159063 A1		PROCESS-BASED USER AUTHORIZATION MANAGEMENT
US 20090319544 A1		FACILITATING INTEGRATION OF DIFFERENT COMPUTER DATA SYSTEMS
US 20030189600 A1		Defining An Approval Process For Requests For Approval

US 20060282350 A1		Enterprise Resource Planning System And Method For Managing Bill Of Material Transactions
US 20120310699 A1		APPROACH AND TOOL BLENDING AD-HOC AND FORMAL WORKFLOW MODELS IN SUPPORT OF DIFFERENT STAKEHOLDER NEEDS
US 8738414 B1		Method And System For Handling Program, Project And Asset Scheduling Management
US 20040019512 A1		Workflow Process Consolidation
US 20160098682 A1		AUTOMATED DECISION MAKING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON CHIANG/Primary Examiner, Art Unit 2431